UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01701 DAVIS NEW YORK VENTURE FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: October 31, 2011 Date of reporting period: January 31, 2011 ITEM 1.SCHEDULE OF INVESTMENTS DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND January 31, 2011 (Unaudited) Shares Value COMMON STOCK – (95.29%) CONSUMER DISCRETIONARY – (5.66%) Consumer Durables & Apparel – (4.09%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) $ Hunter Douglas NV(Netherlands) Media – (1.57%) Grupo Televisa S.A., ADR(Mexico)* Total Consumer Discretionary CONSUMER STAPLES – (16.04%) Food & Staples Retailing – (2.93%) CVS Caremark Corp. Food, Beverage & Tobacco – (13.11%) Coca-Cola Co. Heineken Holding NV(Netherlands) Kraft Foods Inc., Class A Lindt & Spruengli AG(Switzerland) Nestle S.A.(Switzerland) Total Consumer Staples ENERGY – (4.23%) OGX Petroleo e Gas Participacoes S.A.(Brazil)* Tenaris S.A., ADR(Argentina) Total Energy FINANCIALS – (11.83%) Banks – (3.07%) Commercial Banks – (3.07%) Banco Santander Brasil S.A., ADS(Brazil) China CITIC Bank - H(China) China Merchants Bank Co., Ltd. - H(China) Diversified Financials – (4.32%) Capital Markets – (0.52%) Brookfield Asset Management Inc., Class A(Canada) Diversified Financial Services – (3.80%) Groupe Bruxelles Lambert S.A.(Belgium) Oaktree Capital Group LLC, Class A(a) Pargesa Holdings S.A., Bearer Shares(Switzerland) RHJ International(Belgium)* Insurance – (1.32%) Insurance Brokers – (0.69%) CNinsure Inc., ADR(China) Multi-line Insurance – (0.58%) Fairfax Financial Holdings Ltd.(Canada) Property & Casualty Insurance – (0.05%) ACE Ltd. 1 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND - (CONTINUED) January 31, 2011 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Real Estate – (3.12%) Hang Lung Group Ltd.(Hong Kong) $ Total Financials HEALTH CARE – (17.45%) Health Care Equipment & Services – (5.05%) Essilor International S.A.(France) IDEXX Laboratories, Inc.* Sinopharm Medicine Holding Co., Ltd. - H(China) Pharmaceuticals, Biotechnology & Life Sciences – (12.40%) Johnson & Johnson Merck & Co., Inc. Pfizer Inc. Roche Holding AG - Genusschein(Switzerland) Sinovac Biotech Ltd.(China)* Total Health Care INDUSTRIALS – (17.15%) Capital Goods – (7.79%) ABB Ltd., ADR(Switzerland) Blount International, Inc.* Lockheed Martin Corp. Schneider Electric S.A.(France) Shanghai Electric Group Co. Ltd. - H(China) Commercial & Professional Services – (2.05%) Nielsen Holdings NV* Transportation – (7.31%) China Merchants Holdings International Co., Ltd.(China) China Shipping Development Co. Ltd. - H(China) Clark Holdings, Inc.* Kuehne & Nagel International AG(Switzerland) LLX Logistica S.A.(Brazil)* PortX Operacoes Portuarias S.A.(Brazil)* Total Industrials INFORMATION TECHNOLOGY – (8.10%) Software & Services – (8.10%) Google Inc., Class A* NetEase.com Inc., ADR(China)* Western Union Co. Youku.com Inc., ADR(China)* Total Information Technology 2 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND - (CONTINUED) January 31, 2011 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) MATERIALS – (11.78%) BHP Billiton PLC(United Kingdom) $ Greatview Aseptic Packaging Co., Ltd.(China)* Potash Corp. of Saskatchewan Inc.(Canada) Rio Tinto PLC(United Kingdom) Sino-Forest Corp.(Canada)* Vale S.A., ADR(Brazil) Yingde Gases Group Co. Ltd.(China)* Total Materials TELECOMMUNICATION SERVICES – (3.05%) America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $81,693,484) SHORT-TERM INVESTMENTS – (4.17%) Banc of America Securities LLC Joint Repurchase Agreement, 0.22%, 02/01/11, dated 01/31/11, repurchase value of $1,524,009 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.68%-5.702%, 06/01/24-02/01/49, total market value $1,554,480) $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.22%, 02/01/11, dated 01/31/11, repurchase value of $2,641,016 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.247%-6.50%, 01/01/19-02/01/41, total market value $2,693,820) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $4,165,000) Total Investments – (99.46%) – (Identified cost $85,858,484) – (b) Other Assets Less Liabilities – (0.54%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $862,600 or 0.86% of the Fund’s net assets as of January 31, 2011. (b) Aggregate cost for federal income tax purposes is $88,144,889.At January 31, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 16,219,909 Unrealized depreciation Net unrealized appreciation $ 11,107,882 Please refer to "Notes to Schedule of Investments" on page 7 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 3 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS INTERNATIONAL FUND January 31, 2011 (Unaudited) Shares Value COMMON STOCK – (98.43%) CONSUMER DISCRETIONARY – (7.01%) Consumer Durables & Apparel – (4.79%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) $ Hunter Douglas NV(Netherlands) Media – (2.22%) Grupo Televisa S.A., ADR(Mexico)* Total Consumer Discretionary CONSUMER STAPLES – (10.33%) Food, Beverage & Tobacco – (10.33%) Heineken Holding NV(Netherlands) Lindt & Spruengli AG(Switzerland) Nestle S.A.(Switzerland) Total Consumer Staples ENERGY – (6.42%) OGX Petroleo e Gas Participacoes S.A.(Brazil)* Tenaris S.A., ADR(Argentina) Total Energy FINANCIALS – (16.14%) Banks – (4.56%) Commercial Banks – (4.56%) Banco Santander Brasil S.A., ADS(Brazil) China CITIC Bank - H(China) China Merchants Bank Co., Ltd. - H(China) Diversified Financials – (4.94%) Capital Markets – (0.48%) Brookfield Asset Management Inc., Class A(Canada) Diversified Financial Services – (4.46%) Groupe Bruxelles Lambert S.A.(Belgium) Pargesa Holdings S.A., Bearer Shares(Switzerland) RHJ International(Belgium)* Insurance – (1.89%) Insurance Brokers – (1.01%) CNinsure Inc., ADR(China) Multi-line Insurance – (0.88%) Fairfax Financial Holdings Ltd.(Canada) Real Estate – (4.75%) Hang Lung Group Ltd.(Hong Kong) Total Financials 4 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS INTERNATIONAL FUND - (CONTINUED) January 31, 2011 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) HEALTH CARE – (14.60%) Health Care Equipment & Services – (5.29%) Essilor International S.A.(France) $ Sinopharm Medicine Holding Co., Ltd. - H(China) Pharmaceuticals, Biotechnology & Life Sciences – (9.31%) Roche Holding AG - Genusschein(Switzerland) Sinovac Biotech Ltd.(China)* Total Health Care INDUSTRIALS – (19.65%) Capital Goods – (7.13%) ABB Ltd., ADR(Switzerland) Schneider Electric S.A.(France) Shanghai Electric Group Co. Ltd. - H(China) Commercial & Professional Services – (2.04%) Nielsen Holdings NV* Transportation – (10.48%) China Merchants Holdings International Co., Ltd.(China) China Shipping Development Co. Ltd. - H(China) Kuehne & Nagel International AG(Switzerland) LLX Logistica S.A.(Brazil)* PortX Operacoes Portuarias S.A.(Brazil)* Total Industrials INFORMATION TECHNOLOGY – (3.22%) Software & Services – (3.22%) NetEase.com Inc., ADR(China)* Youku.com Inc., ADR(China)* Total Information Technology MATERIALS – (16.75%) BHP Billiton PLC(United Kingdom) Greatview Aseptic Packaging Co., Ltd.(China)* Potash Corp. of Saskatchewan Inc.(Canada) Rio Tinto PLC(United Kingdom) Sino-Forest Corp.(Canada)* Vale S.A., ADR(Brazil) Yingde Gases Group Co. Ltd.(China)* Total Materials TELECOMMUNICATION SERVICES – (4.31%) America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $49,097,227) 5 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS INTERNATIONAL FUND - (CONTINUED) January 31, 2011 (Unaudited) Principal Value SHORT-TERM INVESTMENTS – (0.68%) Banc of America Securities LLC Joint Repurchase Agreement, 0.22%, 02/01/11, dated 01/31/11, repurchase value of $133,001 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.68%-5.702%, 06/01/24-02/01/49, total market value $135,660) $ $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.22%, 02/01/11, dated 01/31/11, repurchase value of $231,001 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.247%-6.50%, 01/01/19-02/01/41, total market value $235,620) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $364,000) Total Investments – (99.11%) – (Identified cost $49,461,227) – (a) 53,344,549 Other Assets Less Liabilities – (0.89%) 478,171 Net Assets – (100.00%) $ 53,822,720 ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) Aggregate cost for federal income tax purposes is $50,126,518.At January 31, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 4,757,114 Unrealized depreciation (1,539,083) Net unrealized appreciation $ 3,218,031 Please refer to "Notes to Schedule of Investments" on page 7 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 6 DAVIS NEW YORK VENTURE FUND, INC. Notes to Schedule of Investments January 31, 2011 (Unaudited) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2011 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Global Davis International Fund Fund Valuation inputs Level 1 – Quoted prices: Equity securities: Consumer discretionary $ $ Consumer staples Energy Financials Health care Industrials Information technology Materials Telecommunication services Total Level 1 Level 2 – Other Significant Observable Inputs: Equity securities: Financials – Industrials Short-term securities Total Level 2 Level 3 – Significant Unobservable Inputs: – – Total $ $ 7 DAVIS NEW YORK VENTURE FUND, INC. Notes to Schedule of Investments – (Continued) January 31, 2011 (Unaudited) Value Measurements – (Continued) Davis Global Davis International Fund Fund Level 1 to Level 2 transfers*: Industrials $ $ Total $ $ *Application of fair value procedures for securities traded on foreign exchanges triggered transfers between Level 1 and Level 2 assets during the three months ended January 31, 2011. 8 ITEM 2.CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3.EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS NEW YORK VENTURE FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:March 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:March 29, 2011 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date:March 29, 2011 10
